EXHIBIT 16

 

VIA CERTIPIED MAIL, RETURN RECEIPT

REQUESTE£)
l g §§ ,2016

Ali<>e: D, Pe‘frone

c/o fohn B‘ Ennis, Esq.
1290 Rese:'voix Avenue
Crazzston, RI 92920

Re: 24 Brcuon Woods Drive, Cranston, RI 02920 (“the Premises°’)
N{')'I`ICE ()F FORECLOSURE

payment in accordance with their terms. Mortgagee is hereby mvoking the public auction
remedies as set forth in the Loan Bocumen¥s.

Be advised that a mortgagee’s foreciosure sale of the Premises will be conducted on
Marc§z 16, 2916 at OZ:GOPM iocal time at the Premises. A copy of the legal notice, enclosed for
your reference, xviii appear in Providence Joumai, You Wi!l receive no further notice of this
forec}osure. See attached notice of rights of active ndIitaz'y sendcemembers.

Be further advised that, pursuant to the terms of the Loan Docmnents, you axe liable for
all reasonable costs, §egal fees and expenses incurred by the holder of the Loan Documents in
connection with this debt to the extent pennitted by appiicablc law. You Wili remain liabic for
any portion of the debt not recovered by the hoidex' of the Loan Documents as a resuk of any

foreclosure. §

The holder of the Lc)'an Documents hereby express£y reserves 'ail of its righfs and
remedies pursuant to the Loan Documents and/or applicabie framesq

Disciosure pursuant to the Federai Fair Debt Collection Practices Act: This is a
communication from a debt` collector. 'I`his is an attempt to coliec“c a debt. Any information
obtained WiII be used for that purpose.

     

C@r§§f§zzd ,fl.z'€:éc§€~:~ N<,zzni}€z‘

    

Vezy truly yours,

MICHLENZIE & SAWIN, LLC.
745 Boyf:~zton Stneet

Boston, MA 92116

Attomeys for the mortgage holder

Enciosures
14.0259P.R1.MT091

{00371307.);)0<:><}

